Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
Al evaluar la resolución emitida por la Junta de Calidad Ambiental en la que determinó que la declaración de im-pacto ambiental en torno a la planta de cogeneración de energía eléctrica propuesta para el Municipio de Guayama *950cumple con la Ley sobre Política Pública Ambiental, este Tribunal no aplica apropiadamente el criterio de revisión judicial que corresponde a controversias como la que plan-tea el presente caso. Además, evalúa la decisión apelada y la declaración de impacto ambiental sometida por la Junta de Planificación desde una óptica laxa en extremo, incum-pliendo así la función indelegable que tienen los tribunales en controversias de índole ambiental de velar que las agen-cias realicen un análisis riguroso sobre las consecuencias ambientales de sus acciones. En consecuencia, este Tribunal abdica su rol de velar por el cumplimiento estricto del delicado esquema estatutario diseñado para acatar el man-dato constitucional de proteger nuestros recursos natura-les, y como resultado de ello confirma la resolución apelada aun cuando la declaración de impacto ambiental sometida por la Junta de Planificación adolece de serias deficiencias que requieren que sea suplementada. Por ello, disentimos.
I
La compañía Allied Energy Systems Puerto Rico, L.P. (en adelante A.E.S.) presentó en octubre de 1994 una con-sulta de ubicación ante la Junta de Planificación de Puerto Rico en la que propuso la construcción de una planta de cogeneración de energía eléctrica en el Barrio Jobos del Municipio de Guayama a un costo aproximado de seiscien-tos cincuenta (650) millones de dólares. La planta pro-puesta usaría carbón de piedra como materia prima.
Como parte del proceso correspondiente para la cons-trucción y operación de la planta de cogeneración, A.E.S., a través de la Junta de Planificación de Puerto Rico como entidad proponente, presentó ante la Junta de Calidad Ambiental una declaración preliminar de impacto ambien-tal (en adelante D.I.A.-Preliminar).
Para evaluar esta D.I.A.-Preliminar, la Junta de Cali-dad Ambiental realizó unas vistas públicas durante los *951días 15 y 22 de julio de 1995. Eventualmente, el 4 de marzo de 1996 dicha entidad emitió una resolución en la que con-cluyó que la D.I.A.-Preliminar cumplía con los requisitos del Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c), y el Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico. Una moción de re-consideración presentada oportunamente por los apelantes fue declarada no ha lugar por la Junta de Calidad Ambiental. De esta determinación, miembros de la comu-nidad en donde se vislumbra ubicar la planta de cogeneration de energía eléctrica, organizados como la entidad Sur Contra la Contaminación, Inc. (en adelante SURCCO, Inc.) y la organización Misión Industrial Inc., acudieron por se-parado ante nos. Oportunamente consolidamos los recursos.
Ante nos SURCCO, Inc. plantea la comisión de doce (12) errores.(1) Misión Industrial, por su parte, planteó la comi-*952sión de siete (7) errores.(2) Todos ellos cuestionan aspectos sustantivos o aspectos procesales de la resolución emitida por la Junta de Calidad Ambiental. Hoy este Tribunal con-firma la resolución apelada. Al hacerlo, no define los pará-metros adecuados de revisión judicial y asume una postura en extremo laxa, que sugiere que este Tribunal ha abdi-cado su rol de salvaguardar el esquema estatutario que recoge la política pública ambiental del Estado. En ausen-cia de una discusión adecuada que ilustre el alcance de la revisión judicial y que asuma una postura de mayor fisca-lización al evaluar la declaración de impacto ambiental (en adelante D.I.A.) bajo estudio y la resolución apelada, no podemos refrendar la posición de este Tribunal.
*953II
La importancia que los recursos naturales y el ambiente tienen para las generaciones presentes y futuras llevó a nuestros constituyentes a afirmar en nuestra Constitución diáfanamente y sin ambages que “será política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor desarrollo y aprove-chamiento de los mismos para el beneficio general de la comunidad Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 379.
Hemos sido enfáticos al destacar que esta expresión no constituye una mera declaración de principios abstractos. Se tráta de un mandato de dimensiones constitucionales cuya importancia en nuestro entorno jurídico y social no debe ser menoscabada. Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995).
Al interpretar este claro mandato constitucional, recien-temente manifestamos:
La política pública sobre los recursos naturales expuesta en nuestra Constitución es una protección de lo que comúnmente llamamos “la naturaleza”. Es una protección frente al Estado, la sociedad, el gobierno, e incluso el hombre, que en el mundo contemporáneo, sin darse cuenta que está socavando su propia existencia, destruye la naturaleza en aras de un materialismo y un consumismo rampante creando desbalances sistémicos irreversibles. Paoli Méndez v. Rodríguez, supra, pág. 462.
Como modo de concretar y hacer viable esta política pú-blica plasmada en nuestra Constitución, el Estado aprobó la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. sec. 1121 et seq.(3) Esta ley, en armonía con el mandato constitucio-*954nal, postula como uno de sus propósitos fundamentales “[establecer una política pública que estimule una desea-ble y conveniente armonía entre el hombre y su medio am-biente (Énfasis suplido.) 12 L.P.R.A. sec. 1122.(4)
La Ley sobre Política Pública Ambiental constituye, así, el eje fundamental del esquema estatutario que existe en Puerto Rico sobre nuestro medio ambiente y nuestros re-cursos naturales. En específico, su Art. 4 (12 L.P.R.A. sec. 1124) define la forma en que será implantada dicha política pública al ordenar que todas las leyes y los reglamentos sean interpretados, implantados y administrados en es-tricta conformidad con la política pública ambiental al máximo grado posible.
De igual forma, obliga a los departamentos, agencias, corporaciones públicas, municipios e instrumentalidades del Estado Libre Asociado de Puerto Rico y sus subdivisio-nes políticas a que incluyan con toda propuesta de legisla-ción —y antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativa-mente la calidad del medio ambiente— una declaración es-crita y detallada sobre el impacto ambiental de la legisla-ción o acción propuesta, sobre cualquier efecto adverso al medio ambiente que pudiera tener, las alternativas a la acción propuesta, la relación entre usos locales, así como cualquier compromiso irrevocable o irreparable de los re-*955cursos que serían afectados por la acción propuesta. Art. 4(c), supra. Este artículo es la fuente estatutaria de donde se deriva la obligación que tienen las agencias y demás entidades gubernamentales de preparar una D.I.A. para proyectos que afecten significativamente el medio ambiente. La D.I.A. constituye, de este modo, el instru-mento de planificación que permite asegurar que en el pro-ceso decisional gubernamental sea incorporada la política pública ambiental.(5)
La Ley sobre Política Pública Ambiental no sólo detalla la forma en que se implantará la política pública estatal sobre el medio ambiente sino que, además, crea la Junta de Calidad Ambiental como organismo gubernamental espe-cializado con facultades de asesoría, fiscalización, supervi-sión, reglamentación e investigación en torno al medio am-biente y los recursos naturales. La Junta de Calidad Ambiental constituye, así, el organismo gubernamental principal encargado de velar por el fiel cumplimiento de la política pública del Estado sobre el ambiente contenido en el Art. 4 de la Ley sobre Política Pública Ambiental, supra.(6)
En conformidad con la ley, la Junta de Calidad Ambien-tal aprobó el Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental (en adelante el Regla-mento) y un Manual para la Preparación, la Evaluación y *956el Uso de las Declaraciones de Impacto Ambiental, 19 de diciembre de 1972, Junta de Calidad Ambiental. Estos es-tablecen, entre otras cosas, requisitos procesales y sustan-tivos que deben ser satisfechos para implantar debida-mente el Art. 4 de la Ley sobre Política Pública Ambiental, supra; Sec. 1.2(c) del Reglamento. Además, pautan los re-quisitos de contenido y administrativos exigibles para cumplir con el proceso de declaración de impacto ambien-tal dispuesto por el Art. 4 de la Ley sobre Política Pública Ambiental, supra; Sec. 1.3.(7) El fiel cumplimiento de las disposiciones reglamentarias garantiza que la política pú-blica del Estado en torno al medio ambiente no sea transgredida. Por ello, como custodio del ambiente, la Junta de Calidad Ambiental tiene la obligación ineludible de velar por el estricto cumplimiento de los preceptos de la Ley sobre Política Pública Ambiental y las disposiciones reglamentarias aplicables.(8)
*957Aunque la D.I.A. no constituye una solicitud que deba ser aprobada por la Junta de Calidad Ambiental, esta en-tidad tiene la ineludible obligación de evaluar “si la D.I.A.-Preliminar discute satisfactoriamente los efectos ambien-tales del proyecto. En particular tiene que examinar la validez científica de la información incluida por la agencia proponente e identificar las áreas que no han sido adecua-damente estudiadas”. García Oyóla v. J.C.A., 142 D.P.R. 532, 550 (1997), opinión disidente.
La resolución final que emite la Junta de Calidad Am-biental en torno a la D.I.A. puede ser objeto de revisión judicial. Así, las partes pueden impugnar ante los tribuna-les la determinación efectuada por dicha agencia en térmi-nos de que la D.I.A. sometida por la agencia en cuestión cumple con la política pública establecida en el Art. 4(c) de la Ley sobre Política Pública Ambiental, supra.
Ahora bien, ¿cuál es el alcance de esa revisión judicial?
HH H — I HH
A. La revisión judicial de una agencia administrativa en materia ambiental está sujeta a los criterios generales establecidos por el derecho administrativo. De este modo, es preciso conferirle deferencia al foro administrativo —en este caso la Junta de Calidad Ambiental— y, conforme lo expresa la propia Ley sobre Política Pública Ambiental, realizar la revisión judicial a la luz del expediente admi-nistrativo y sostener las determinaciones de hecho de la agencia si se apoyan con evidencia sustancial. 12 L.P.R.A. sec. 1134(g). Esta ley nada dice en cuanto a las conclusio-*958nes de derecho. De este modo, se aplica de forma supletoria la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico, que dispone que las conclusiones de derecho de una agencia administrativa son revisables por los tribunales en todos sus aspectos. 3 L.P.R.A. see. 2175.
Si bien la opinión del Tribunal reconoce los principios antes enunciados, no los aplica adecuadamente a las con-troversias que tenemos ante nuestra consideración, ya que no distingue entre las controversias que requieren ser exa-minadas en todos sus aspectos, como cuestión de derecho, y las que requieren que se brinde un trato deferente a la agen-cia administrativa. En consecuencia, la opinión del Tribunal no establece claramente cuál es la función de los tribu-nales al revisar resoluciones de la Junta de Calidad Ambiental como la que tenemos ante nos. Esta omisión es significativa, considerando que son los tribunales los que en última instancia determinan si el Gobierno ha cumplido cabalmente con las disposiciones estatutarias sobre el ambiente.
Somos de opinión que en nuestra jurisdicción la revisión judicial de las decisiones de la Junta de Calidad Ambiental sobre declaraciones de impacto ambiental requiere que los tribunales examinen cuidadosamente si dicha agencia cumplió rigurosamente con el procedimiento establecido en la Ley sobre Política Pública Ambiental y en su Reglamento. Según afirmamos en nuestro disenso en García Oyóla v. J.C.A., supra, pág. 959, opinión disidente:
... al examinar una DIA-Preliminar la Junta [de Calidad Ambiental] debe, inicialmente, verificar que ésta incluy[e] toda la información requerida por la Sec. 5.3 del Reglamento [Sobre Declaraciones de Impacto Ambiental], supra. Luego, debe eva-luar científicamente el contenido de la DIA-Preliminar para de-terminar si contiene una discusión adecuada de cada uno de los criterios dispuestos en el Art. 4(c) de la Ley sobre Política Pú-blica Ambiental, supra. Por último, debe asegurarse de que la entidad proponente cumpl[ió] estrictamente con el procedi-miento provisto en la ley, el Reglamento y el Manual, particu-*959larmente en lo referente a la notificación al público sobre los dos (2) tipos de declaraciones requeridos por la ley y el Reglamento.
En revisión, los tribunales deben examinar si la Junta actuó en conformidad con este esquema. La determinación de si la agencia apelada dio cumplimiento al esquema pro-cesal diseñado para la elaboración de una D.I.A. ambiental es una controversia de derecho revisable en todos sus aspectos. Asimismo, al cuestionarse una determinación de la Junta de Calidad Ambiental en términos de si una D.I.A. satisface la Ley sobre Política Pública Ambiental, los tribunales deben observar la norma de derecho adminis-trativo que requiere sostener las determinaciones de hecho de las agencias administrativas cuando estén basadas en evidencia sustancial. Así, el primer paso al abordar un re-curso como el que tenemos ante nuestra consideración es distinguir entre las controversias que requieren ser revisa-das en todos sus aspectos, como cuestión de derecho, y las controversias en las cuales se impone un trato deferente hacia la agencia apelada. Eventualmente, el tribunal de-berá abordar las controversias aplicando el escrutinio co-rrespondiente a cada controversia.
Ahora bien, el Tribunal Supremo de Estados Unidos ha destacado que las agencias deben efectuar un análisis ri-guroso de las consecuencias ambientales al tomar decisio-nes que impacten significativamente el ambiente (“a ‘hard look’ at environmental consequences”). Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 352 (1989); Kleppe v. Sierra Club, 427 U.S. 390, 410 (1976). Aunque la opinión del Tribunal reconoce lo anterior, no define en qué consiste tal análisis. Tampoco expresa cómo los tribunales garantizarán que las agencias realicen dicho análisis.
Según el Tribunal Supremo federal, el alcance práctico de la doctrina del hard look queda definido del siguiente modo:
... Congress intended that the “hard look” be incorporated as *960part of the agency’s process of deciding whether to pursue a particular federal action. ... As a general proposition, we can agree with the Court of Appeals’ determination that an agency must allow all significant environmental risks to be factored into the decision whether to undertake a proposed action. Baltimore Gas & Electric Co. v. NRDC, 462 U.S. 87, 100 (1983).(9)
Aunque el deber primario de hacer este análisis recae sobre la agencia administrativa, los tribunales, como parte de su función revisora, deben asegurarse de que la agencia ha actuado de esa forma. Y es que no puede ser de otro modo. La obligación que se cierne sobre la agencia sólo puede ser efectivamente fiscalizada si el foro que revisa esa determinación realiza similar escrutinio al evaluar la de-terminación de la agencia.
Nótese que el examen de si la agencia realizó un análi-sis riguroso de las consecuencias ambientales es enmarca-ble en los parámetros de revisión judicial que hemos señalado. En el contexto de una D.I.A., el examen riguroso en revisión judicial forma parte del análisis en torno al cumplimiento del esquema procesal que toda agencia debe realizar para evaluar las consecuencias ambientales de sus acciones. No negamos que el deber de realizar un análisis riguroso de todas las consecuencias ambientales de una acción puede involucrar cuestiones mixtas de hecho y de derecho. Sin embargo, como se sabe, ante este tipo de de-terminación, la norma en revisión judicial es considerar la controversia como una cuestión de derecho, por lo que la *961actuación administrativa se revisa plenamente.(10) Garriga Bengoa v. Comisión Industrial, 87 D.P.R. 715 (1963). Véanse: Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997), opinión disidente; D. Fernández Quiñones, Derecho Administrativo y Ley Uniforme de Procedimiento Adminis-trativos Uniforme, Colombia, Ed. Forum, 1993, pág. 548.
Al examinar la resolución apelada y la D.I.A. sometida por la Junta de Planificación, este Tribunal realiza el es-crutinio judicial de todos los señalamientos de error bajo el mismo prisma, sin distinguir entre controversias que re-quieren ser revisadas en todos sus aspectos y controversias en las cuales se impone un trato deferente hacia la Junta de Calidad Ambiental. A nuestro juicio, cuando menos cua-tro (4) de los señalamientos de error que tenemos ante nuestra consideración requieren ser examinados en todos sus aspectos. Sin embargo, nada expresa la opinión del Tribunal al respecto.(11)
B. Por otro lado, uno de los aspectos que nos preocupa *962de la opinión del Tribunal es que no brinda la debida aten-ción al hecho de que el Panel Examinador de la Junta de Calidad Ambiental dio una serie de recomendaciones res-pecto a la D.I.A. que la Junta ignoró totalmente.
En este sentido, luego de realizar las vistas correspon-dientes en torno a la D.I.A.-Preliminar, el Panel Examina-dor presentó un informe ante la Junta de Calidad Ambien-tal con sus comentarios y recomendaciones. El informe resumió los argumentos planteados por los deponentes y estableció la posición del Panel respecto a éstos. Luego de evaluarlos, el Panel Examinador concluyó lo siguiente:
Considerando los planteamientos antes indicados, la informa-ción incluida en la DIA-P y los planteamientos sometidos por el público, entendemos que las preocupaciones planteadas por los deponentes y por esta agencia son de carácter serio y merecen ser considerados, aclarados y analizados por la agencia proponente. Además, entendemos que la DIA-P resulta incom-pleta a la luz de las disposiciones del Reglamento sobre Decla-raciones de Impacto Ambiental.
Recomendamos por lo tanto, a la honorable Junta de Go-bierno de la Junta de Calidad Ambiental que solicite a la agen-cia proponente considerar y aclarar las interrogantes plantea-das sobre la DIA-P por medio de un “addendum” o suplemento a dicho documento. Además, recomendamos requerir a la agencia proponente que publique un aviso público informando a la ciu-dadanía sobre la disponibilidad del suplemento, una vez el mismo sea sometido. Esta recomendación está basada en la ma-siva participación pública, la gran cantidad de ponencias some- ■ tidas y las interrogantes planteadas en las mismas, lo cual de-muestra el gran interés de la ciudadanía sobre el particular. Entendemos que se debe proveer a la ciudadanía una oportuni-dad de revisar el suplemento a ser sometido, a fin de que pue-dan evaluar las respuestas a sus interrogantes. (Enfasis suplido.) Caso Núm. AA-96-41, Apelación, Apéndice, pág. 95.
Además, el informe del Panel Examinador contiene una *963señe de recomendaciones sobre aspectos específicos de la D.I.A.(12)
Contrario a las recomendaciones formuladas por el Pa*964nel Examinador, la Junta de Calidad Ambiental concluyó que la D.I.A. presentada por la Junta de Planificación cum-plía con los requisitos de la Ley sobre Política Pública Ambiental. Asimismo, soslayando los señalamientos de de-ficiencias en la D.I.A. por parte del Panel Examinador, la resolución concluyó que “los comentarios ... en el Informe del Panel Examinador, se encuentran adecuadamente atendidos en la DIA-P, y que este documento, y ... la agen-cia proponente ... han cumplido cabalmente con los requi-sitos del Artículo 4-C de la Ley ...”. Caso Núm. AA-96-40, Parte I, Apéndice, pág. 18.
Ajuicio de este Tribunal, las recomendaciones del Panel partían de testimonios periciales, por lo que la Junta podía descartar aquellas recomendaciones y conclusiones que consideró incorrectas y acoger aquellas que consideró correctas.
Ciertamente la Junta de Calidad Ambiental no estaba obligada por el informe del Panel Examinador. Sin embargo,
[e]llo no quiere decir que las conclusiones del oficial examina-dor no merezcan nuestra consideración en revisión. Recuérdese que en estricto derecho dichas conclusiones forman parte del récord. Además, cuando el informe del oficial examinador que preside la vista es contrario e incompatible con el del organismo administrativo, particularmente en cuestiones que dependen del contacto inmediato con la prueba, nuestra función revisora es susceptible de tornarse más rigurosa. (Enfasis suplido.) Henríquez v. Consejo de Educación Superior, 120 D.P.R. 194, 208—209 (1987).
*965Este Tribunal se niega a ser más riguroso sobre este particular. Sencillamente señala que se trata de prueba pericial sustituible por prueba pericial de la Junta de Ca-lidad Ambiental. Estimamos que las recomendaciones de los oficiales examinadores en estas situaciones deben ser examinadas con cautela para determinar si en efecto la determinación final de la Junta de Calidad Ambiental fue correcta. En tales situaciones el rol de los tribunales en su función revisora requiere un examen cuidadoso de las re-comendaciones del informe y de las razones aducidas por la entidad que finalmente toma la determinación objeto de revisión.
Por otro lado, contrario a la conclusión de la opinión del Tribunal, no todas las recomendaciones contenidas en el informe del Panel Examinador están basadas en opiniones periciales. Muchas de las recomendaciones están apoyadas en datos provistos por los deponentes, por lo que no se trata meramente de la sustitución de la opinión pericial del panel y los deponentes por la opinión pericial de la Junta de Calidad Ambiental, como incorrectamente con-cluye este Tribunal.
La opinión del Tribunal expresa, además, que la Junta de Calidad Ambiental identificó, examinó y discutió las re-comendaciones del Panel Examinador de Peritos. Sin embargo, para llegar a esta conclusión, no se realiza ejercicio analítico alguno que la fundamente. En particular, no se identifica, examina ni discute las recomendaciones del Panel Examinador y la discusión que al respecto, según la opinión, contiene la resolución apelada. La revisión judicial, en este sentido, está desprovista del rigor jurídico exi-gido por nuestros previos pronunciamientos cuando existe incompatibilidad entre la decisión tomada por el orga-nismo administrativo, en este caso la Junta de Calidad Ambiental, y las recomendaciones de los oficiales examinadores. Henríquez v. Consejo Educación Superior, supra.
*966Por otro lado, la opinión del Tribunal destaca que la Junta de Calidad Ambiental ordenó que se incorporaran a la D.I.A. los comentarios y las críticas de las personas que comparecieron a las vistas públicas. Argumenta que al así actuar “se complementó y profundizó el análisis” que se había hecho en la D.I.A. Esta aseveración resulta alta-mente peligrosa.
La mera inclusión de los comentarios críticos y ponen-cias de los deponentes como apéndice, si bien sirve para poner a la disposición del público las diversas posiciones respecto al proyecto propuesto, no significa per se que la agencia proponente los ha considerado en su proceso deci-sional, según lo ordena la Ley sobre Política Pública Ambiental. Aún más, considerar que la mera inclusión de las ponencias como apéndice de las declaraciones de im-pacto ambiental representa “profundizar el análisis” de las consecuencias ambientales, crea la falsa impresión de que con ello las agencias acatan el mandato legislativo sin si-quiera considerar y discutir seriamente en las declaracio-nes de impacto ambiental la validez de los argumentos pre-sentados por la ciudadanía. Asimismo, transmite la impresión equivocada de que la Junta de Calidad Ambien-tal cumple cabalmente su rol fiscalizador con meramente hacer estas recomendaciones de tipo formal que nada aña-den al contenido y suficiencia de la discusión que la agen-cia viene obligada a hacer en la D.I.A. que elabore. Los propósitos de las declaraciones de impacto ambiental se frustran si éstas se convierten en meros compendios de argumentos a favor y en contra de determinado curso de acción sin el análisis crítico, profundo y serio de los argu-mentos presentados por las partes interesadas.
El hecho de que la opinión del Tribunal se haya des-viado de lo que aquí hemos expuesto impide que podamos refrendarla. Más aún, nuestra evaluación de las controver-sias planteadas ante nos por los apelantes nos convence de que la Junta de Calidad Ambiental erró al determinar que *967la D.I.A. presentada por la Junta de Planificación cumplía con la Ley sobre Política Pública Ambiental, en específico en cuanto a cumplir con el requisito de discutir adecuada-mente la necesidad del proyecto y las alternativas existen-tes según lo exige la reglamentación vigente.
IV
SURCCO, Inc. nos señala que el proyecto propuesto por la Junta de Planificación es innecesario ya que, alega, los proyectos que se propone elaborar la Autoridad de Energía Eléctrica y las mejoras que se propone realizar en los ya existentes triplicarán la cantidad de megavatios necesarios.
La See. 5.3.5 del Reglamento, pág. 19, destaca que “[l]a DIA incluirá una descripción general de la acción contem-plada, su propósito y necesidad ...”. Más adelante, la See. 5.3.6 expresa que:
La DIA deberá contener una discusión del probable impacto ambiental de la acción propuesta que incluya los siguientes as-pectos de ser estos relevantes a la acción:
Necesidades de energía y alternativas o medidas de mitiga-ción para reducir el consumo energético. Reglamento, See. 5.3.6., págs. 20 y 22.
Es evidente, pues, que los apelantes pueden cuestionar la suficiencia de la discusión respecto a la necesidad del proyecto y que como parte de ese cuestionamiento pueden impugnar con fundamentos los datos en los que se apoya esa discusión. Ahora bien, este Tribunal no puede pasar juicio sobre la sabiduría o conveniencia del proyecto propuesto. Ese es un asunto que le compete determinar a las ramas políticas y que este Foro está impedido de adjudicar. Nuestro examen de la D.I.A. sobre este aspecto, por consiguiente, se limita a evaluar si la discusión que contiene es adecuada y razonable a la luz de la política *968pública ambiental. Aclarado el ámbito de nuestra interven-ción, examinemos si el error alegado fue cometido.
La Declaración de Impacto Ambiental Final, Consulta de Ubicación Núm. 94-71-1099-JPU, Junta de Planifica-ción de Puerto Rico, Vol. I, Sec. 2.1 (en adelante D.I.A.Final), discute la necesidad del proyecto. Destaca que la planta de cogeneración propuesta forma parte de un plan de la Autoridad de Energía Eléctrica de satisfacer el cua-renta por ciento (40%) de la necesidad de capacidad de energía eléctrica proyectada. Id., Sec. 2.1.3.2., pág. 115. Se-ñala la necesidad que tiene Puerto Rico de diversificar las fuentes de energía, de proveer un servicio energético de alta confiabilidad, y de ser autosufíciente en la producción de electricidad debido a su condición de isla.
Asimismo, resume los hallazgos de un estudio indepen-diente realizado por la Autoridad de Energía Eléctrica, in-corporado como apéndice en la D.I.A. La D.I.A.-Final, Sec. 2.1.3.1, pág. 113,(13) resume los hallazgos de este estudio y destaca que “[t]odos los escenarios proyectan necesidad de capacidad generatriz adicional para lograr el objetivo de confiabilidad establecido”.
Finalmente expresa la D.LA.-Final, See. 2.1.3.2, pág. 115, que el proyecto propuesto “permitirá que la AEE li-bere recursos económicos que podrá utilizar para ampliar y mejorar su capacidad generatriz” ya que “será un proyecto de infraestructura eléctrica financiado en su totalidad por capital privado”.
Nuestra evaluación de la discusión respecto a la necesi-dad del proyecto propuesto produce varias dudas e interro-gantes que la D.I.A. no contesta. ¿Cómo se enmarca el pro-yecto propuesto dentro de las proyecciones de la Autoridad *969de Energía Eléctrica para los próximos diez (10) años o más? ¿Cuánta energía producen las instalaciones y plantas de generación de energía existentes y como éstas comparan con lo que se espera que genere la planta propuesta? ¿Se atiende sólo el interés de confiabilidad en el servicio de energía eléctrica con este proyecto? ¿Acaso el problema de confiabilidad del sistema eléctrico del país no puede ser atendido eficientemente con una revisión de las estructu-ras tarifarias del servicio? ¿Puede atenderse la necesidad de confiabilidad tan sólo con los demás proyectos conside-rados por la Autoridad de Energía Eléctrica? Estas interro-gantes no se atienden adecuadamente en la D.I.A. La re-solución apelada tampoco las contesta.
La opinión del Tribunal, por su parte, concluye que la Junta cumplió razonablemente con su responsabilidad al atender esta interrogante toda vez que “[pjroveyó datos adicionales sobre el asunto en cuestión, tal como lo había sugerido el panel”. Asimismo, expone que la política ener-gética del país es un asunto que no nos corresponde evaluar.
Ciertamente no podemos pasar juicio sobre este último asunto. El problema es que la opinión mayoritaria con-funde la controversia en términos de cuánta energía adi-cional necesita el país con la controversia en torno a si la discusión sobre la necesidad de la planta de cogeneración de energía eléctrica propuesta para el Municipio de Gua-yama, que contiene la D.I.A., cumple con la Ley sobre Po-lítica Pública Ambiental y el Reglamento. Éstas exigen que las declaraciones de impacto ambiental contengan una dis-cusión adecuada sobre las “[njecesidades de energía y al-ternativas o medidas de mitigación para reducir el con-sumo energético”. Reglamento, Sec. 5.3.6k, pág. 22. Fue la insuficiencia de ésa discusión, entre otras cosas, lo que llevó al Panel Examinador de Peritos a recomendar que la Junta de Planificación de Puerto Rico suplementara la D.I.A.
*970Notamos que la discusión contenida en la D.I.A. sobre este asunto carece de rigor científico. No provee un análisis comparativo de la necesidad de energía eléctrica a la luz de todos los proyectos de generación de energía que sepropone realizar la Autoridad de Energía Eléctrica en los próximos años. No considera si los niveles de confiabilidad en la ge-neración de energía pueden atenderse adecuadamente tan sólo con los otros proyectos considerados por la Autoridad. Todo lo anterior nos convence de que la discusión sobre la necesidad del proyecto propuesto es en extremo vaga e in-suficiente, tal y como lo concluyó el Panel de Examinador de Peritos de la Junta de Calidad Ambiental. Véase Caso Núm. AA-96-41, Parte I, Apéndice a la Apelación, pág. 73.
Por otro lado, no sólo es insuficiente la discusión que contiene la D.I.A. en relación con la necesidad del proyecto propuesto, sino también, la discusión en torno a las alter-nativas existentes a la planta de energía eléctrica propuesta.
Sobre este aspecto, Misión Industrial, en su señala-miento de error C, plantea que la D.I.A. no cumple con la Ley sobre Política Pública Ambiental al no contener una discusión adecuada sobre las alternativas al proyecto propuesto.
Aquí debemos aclarar un aspecto. Cuando el Regla-mento requiere que se examinen las alternativas posibles a la acción considerada por una agencia, la determinación de si se dio cumplimiento a este requisito constituye una con-clusión de derecho revisable en todos sus aspectos en revi-sión judicial. No se trata de meramente evaluar si la dis-cusión de alternativas es caprichosa o arbitraria. El foro judicial debe examinar que se hayan discutido todas las alternativas que razonablemente existen, de forma que se dé cumplimiento al esquema estatutario y reglamentario. Claro está, la suficiencia de esa discusión, de ordinario, será un área del peritaje de la agencia administrativa y, *971por lo tanto, deberá ser evaluada por el foro revisor brin-dándole un trato deferente a la actuación administrativa.
En el presente caso, los argumentos específicos de las partes en su alegato se dirigen a cuestionar la suficiencia de la discusión que tiene la D.I.A. sobre este particular.
La See. 2.2 de la D.I.A.-Final contiene una discusión en tomo a las Fuentes Alternas de Energía y Combustible. Específicamente, discute las siguientes fuentes de energía alterna: energía hidroeléctrica (See. 2.2.1.1); energía de biomasa (See. 2.2.1.2); desperdicios sólidos municipales, (See. 2.2.1.3); energía eólica (See. 2.2.1.4); energía solar (See. 2.2.1.5); energía de las mareas (See. 2.2.1.6); energía térmica del océano (See. 2.2.1.7); almacenamiento de ener-gía (See. 2.2.1.8); conservación de energía (see. 2.2.1.9); combustibles fósiles (See. 2.2.2); petróleo (See. 2.2.2.1); Ori-mulsión (See. 2.2.2.2); gas natural licuado (See. 2.2.2.3), y carbón de piedra (See. 2.2.2.4). Cada discusión de estas fuentes alternas de energía contiene una breve descrip-ción, una discusión sobre su confiabilidad, costo económico y asuntos ambientales, y un breve resumen.
Una lectura de la discusión de las alternativas conteni-das en la D.I.A. revela claramente su vaguedad y superficialidad. Se trata de una discusión panorámica e enciclopédica que no contiene análisis riguroso alguno que permita que las agencias gubernamentales puedan reali-zar un examen juicioso de ellas. La discusión va clara-mente dirigida a descartar todas las posibles alternativas al carbón sin análisis comparativo de su posible costo. So-bre este aspecto, la discusión está llena de conclusiones sin siquiera datos numéricos del costo real vis-á-vis los costos de .utilizar el carbón como materia prima para la genera-ción de energía.
En este extremo hacemos nuestras las expresiones del Panel Examinador de Peritos de la Junta de Calidad Am-biental cuando destaca lo siguiente:
*972La DIA-P es somera en la discusión de las alternativas. El uso de fuentes de energía renovable y de combustibles como gas natural licuado, orimulsión, etc., es descartado sin que se rea-lice una comparación completa y objetiva que considere los as-pectos económicos de la construcción, operación y especial-mente de las externalidades [sic]. No se establece una comparación de costos externos de la utilización de diferentes combustibles y de métodos de generación de energía y mantenimiento. Caso Núm. AA-96-41, Parte I, Apéndice a Ape-lación, pág. 73.
Más adelante destaca el mismo informe:
No se discuten las alternativas de aumentar al máximo posible la eficiencia de las facilidades de generación existentes, la im-plantación de programas que incentiven la reducción del con-sumo de energía, como los son: la reducción de la demanda pico mediante un programa de manejo de consumo de energía (“Demand-Side Management” — DSM) completo y agresivo, progra-mas de conservación de energía semejantes a “Greenlight”, “Time of day use” y otros. Caso Núm. AA-96-41, Parte I, Apén-dice a Apelación, pág. 73.
Compartimos las preocupaciones del Panel Examinador de Peritos. Contrario a la recomendación transcrita, la Junta de Calidad Ambiental sólo describe el contenido de la D.I.A. sobre este aspecto, sin examinarlo ni analizarlo. De este modo, la fiscalización que la Junta realiza en torno a la discusión de las alternativas al proyecto propuesto se limita a evaluar si la D.I.A. contiene alguna discusión de alternativas energéticas como mera cuestión de formalidad. Así, su examen está descarnado del rigor cien-tífico que nuestro esquema estatutario y reglamentario le impone aplicar a esa entidad administrativa. Por ello, no podemos refrendar la resolución apelada.
Al igual que el Panel Examinador de Peritos de la Junta de Calidad Ambiental, consideramos que la D.I.A. contiene una discusión incompleta y vaga; genera muchas dudas en cuanto a si la agencia proponente realmente ha conside-rado todas las consecuencias ambientales de la acción pro-puesta, particularmente en el contexto de un proyecto que *973considera como materia prima un material tan contami-nante como el carbón. En vista de ello, revocaríamos la resolución de la Junta de Calidad Ambiental en la que se determinó que la D.I.A. presentada por la Junta de Plani-ficación cumple con la Ley sobre Política Pública Ambien-tal y ordenaríamos que la agencia proponente de la planta de cogeneración de energía en Guayama elabore un suple-mento que atienda adecuadamente los planteamientos es-pecíficos que hemos formulado.

 Los errores señalados por Sur Contra la Contaminación, Inc. (en adelante SURCCO, Inc.) son los siguientes:
“1. La planta de carbón en la zona propuesta y la DIA-P no cumplen con los objetivos de la Ley Sobre Política Pública Ambiental.
“2. El aval que la JCA le ha dado a la DIA-P está viciado de error porque restringe su función a comentar sólo si el análisis del impacto ambiental que se esboza en la DIA-P es adecuado o no.
“3. Las fuentes de extracción de 6 millones de galones de agua que necesitará la planta no queda aclaradas en la DIA-P ni en la resolución de la JCA.
“4. La AES y la agencia proponente no demostraron que existiera compromiso para vender vapor de agua a alguna industria y así cumplir con los requisitos del estatuto ‘Public Utility Regulatory Policy Act’ (PUREA).
“5. El contenido de la DIA-P falla en discutir los efectos sinergísticos que pue-den ocurrir al añadirse las emisiones de la AES a los contaminantes diversos ya existentes.
“6. La resolución de la JCA no está sostenida en la prueba aportada durante las vistas ofrecidas.
“7. La DIA-P no cumplió con el Art. 5.31 del Reglamento (3106) de la JCAy con la Orden y Sentencia de interdicto del caso de Reinaldo Morales Ru[i]z y otros vs. AE[E] y otros Civil Núm. Rpe93-0618, sobre Mandamus, emitida por el Tribunal de Instancia, Sala Superior de San Juan.
“8. [La D.I.A.-P no cumple] con la política ... ambiental al no disponer de un plan específico para disponer de las miles de toneladas de cenizas diarias que genera la planta de carbón.
“9. A pesar de habérsele informado a la JCA de sendos informes en posesión del Departamento de Educación ... que ameritaban reabrir la discusión de la DIA-P, la agencia soslayó el planteamiento y ningún pronunciamiento hizo sobre el particular.
*952“10. Según la información aparcelada que ha ofrecido la propia Autoridad de Energía Eléctrica, en la que se afirma que serán necesarios unos 1,000 ó 1,200 me-gavatios de capacidad generatriz adicional entre los años 2000 a 2003, la totalidad de proyectos que se discuten y las mejoras de la Autoridad de Energía Eléctrica llegarán a triplicar la cantidad de megavatios necesarios.
“11. La DIA-P no cumple con el requisito de la Política Pública Energética, Orden Ejecutiva del Gobernador de Puerto Rico del 28 de diciembre de 1993, que requiere un estudio de costo-beneficio. Sólo ofrece datos parciales de algunos benefi-cios y costos sociales, lo que no constituye un estudio de costo-beneficio y menos una conclusión del beneficio o costo neto del proyecto desde una óptica social.
“12. La JCA, a pesar que la ubicación de una planta de carbón en los predios del Barrio Puente de Jobos de Guayama atenta contra la salud y propiedades de los interventores, no permitió ... que los proponentes del proyecto estuvieran sujetos a ser contrainterrogados sobre la carencia de información o desinformación de la DIA-P.” (Énfasis suplido.) Caso Núm. AA-96-41, Parte I, Apelación, págs. 3-4.


 Los errores señalados por Misión Industrial son:
“A. Erró la Junta Apelada al determinar que la Declaración de Impacto Am-biental-Preliminar acataba el Artículo 4(c) de la Ley sobre Política Pública Ambiental[.]
“B. Erró la JCA al no rechazar la DIA-P a pesar de ésta no haber sido redac-tada o preparada por la agencia proponente[.]
“C. Erró la JCA al autorizar la DIA-P a pesar de la ausencia de la considera-ción de alternativas a la Planta de la AES[.]
“D. Erró la JCA al haber concluido que la DIA-P habría considerado y eva-luado conforme a derecho los impactos por extracción de piedra caliza!.]
“E. Erró la JCA al no considerar o incorporar importante información sobre la salud, previo a su aprobación de la DIA-P[.]
“F. Erró la JCA al concluir que la DIA-P había consideradlo] otros impactos ambientales!.]
“G. Erró la JCA al autorizar la DIA-P sin que se conozcan las consecuencias ambientales de la disposición de cenizas[.]” (Énfasis suprimido.) Caso Núm. AA-96-40, Parte I, Apelación, pág. 8a.


 Nuestra Ley sobre Política Pública Ambiental tomó como modelo la ley federal National Environmental Policy Act de 1969 (en adelante N.E.P.A.), 42 U.S.C. sec. 4321 et seq. De este modo, la jurisprudencia federal que interpreta dicha ley sirve de marco de referencia para precisar los contornos de nuestra legislación. No obstante, debe quedar claro que por tratarse de derecho estatutario no estamos obligados a *954darle a nuestra legislación sobre materia ambiental la misma interpretación y el mismo alcance que le han conferido los tribunales federales a la N.E.P.A. De igual modo, debemos destacar que toda interpretación sustantiva y procesal que debemos adscribirle al esquema estatutario en materia ambiental debe estar permeada por el hecho de que la protección a los recursos naturales y nuestro medio ambiente en nuestra jurisdicción es de rango constitucional.


 El texto completo del Art. 2 dispone:
“Los fines de este Capítulo son los siguientes:
“(a) Establecer una política pública que estimule una deseable y conveniente armonía entre el hombre y su medio ambiente;
“(b) fomentar los esfuerzos que impedirían o eliminarían daños al ambiente y la biosfera y estimular la salud y el bienestar del hombre;
“(c) enriquecer la comprensión de los sistemas ecológicos y fuentes naturales importantes para Puerto Rico, y
“(d) establecer una Junta de Calidad Ambiental.” 12 L.P.R.A. sec. 1122.


 Además, como recientemente afirmamos, “[e]sta declaración no solamente ayuda a la agencia en su proceso decisional, sino que también facilita que las otras entidades públicas y la ciudadanía estén debidamente informadas de las consecuen-cias ambientales de una acción considerada por el Estado [para que] puedan fiscali-zar efectivamente todas las etapas de la acción propuesta”. García Oyóla v. J.C.A., 142 D.P.R. 532, 547-548 (1997), opinión disidente. El supuesto subyacente en todo este esquema en Puerto Rico, al igual que en el proceso equivalente federal, es que se pueden tomar mejores decisiones en torno a los recursos ambientales cuando la ciu-dadanía observa el proceso. D.B. Firestone y F.C. Reed, Environmental Law for Non-Lawyers, 2da ed., Vermont, Ed. S.R. Press, 1993, pág. 43.


 De hecho, la Junta de Calidad Ambiental posee autoridad para expedir ór-denes de hacer o de no hacer y de cese y desista para que se tomen aquellas medidas que la propia entidad estime necesarias para preservar el ambiente. 12 L.P.R.A. sec. 1131(19) y (22).


 En este contexto, la Sec. 5.3.4 del Reglamento sobre Declaraciones de Im-pacto Ambiental del Reglamento establece que la declaración de impacto ambiental deberá contener un resumen de la acción propuesta con una descripción de los posi-bles impactos ambientales; una descripción general de la acción considerada, su pro-pósito y necesidad, y una descripción del ambiente que podría ser directa o indirec-tamente afectado por la acción propuesta, Sec. 5.3.5 del Reglamento; una discusión del probable impacto ambiental de la acción propuesta, según los criterios que el propio reglamento establece; a manera de comparación, deberá presentarse el im-pacto ambiental de la acción propuesta y de las alternativas, de forma tal que se precisen las cuestiones bajo evaluación y se provean alternativas de selección para los funcionarios y el público, Sec. 5.3.7 del Reglamento.


 Recientemente, resumimos las etapas por las que debe pasar toda declara-ción de impacto ambiental ante la Junta de Calidad Ambiental. García Oyóla v. J.C.A., supra, opinión disidente. Conforme al Reglamento de esta agencia, la entidad proponente de una acción que afecte significativamente al ambiente debe preparar una declaración preliminar de impacto ambiental (en adelante D.I.A.-Preliminar). Esta D.I.A.-Preliminar constituye el documento de trabajo inicial de la agencia pro-ponente que será sometido al escrutinio del público y de las diversas agencias con injerencia como condición previa a la formulación de una declaración final de im-pacto ambiental (en adelante D.I.A.-Final). La D.I.A.-Preliminar deberá ser remitida a la Junta de Calidad Ambiental y a las demás agencias con injerencia, así como ponerla a la disposición del público. See. 5.5.2.1 del Reglamento. Previa notificación al público, la Junta podrá celebrar vistas públicas. En esta etapa, la Junta de Cali-dad Ambiental o cualquier otra agencia podrán solicitar información adicional o un suplemento a la D.I.A.-Preliminar “cuando [se] estim[e] que la misma es necesaria para poder llevar a cabo una evaluación adecuada del impacto ambiental de la acción propuesta”. Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico, supra, Sec. 6.5.2.3, pág. 26.
*957Tan pronto se realice las vistas públicas y todas las partes interesadas hayan sometido sus posiciones, la Junta emite sus comentarios. Luego de finalizado este proceso, si la agencia proponente considera que la acción propuesta afecta sustan-cialmente el ambiente deberá preparar una D.I.A.-Final y ponerla a la disposición del público. Conforme al Reglamento, la Junta "de Calidad Ambiental emitirá enton-ces una resolución en la cual determinará si el contenido de la declaración de im-pacto ambiental cumple con lo preceptuado en el Art. 4(c) de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124(c).


 Las expectativas de la aplicación del hard look por parte de la agencia gu-bernamental cuando estima que no resulta necesario la elaboración de una declara-ción de impacto ambiental han sido resumidas del siguiente modo:
“First, the agency must have accurately identified the relevant environmental concern. Second, once the agency has identified the problem it must have taken a ‘hard look’ at the problem in preparing the [Environmental Asessment], Third, if a finding of no significant impact is made, the agency must be able to make a convincing case for its finding. Last, if the agency does find an impact of true significance, preparation of an [Environmental Impact Statement] can be avoided only if the agency finds that changes or safeguards in the project sufficiently reduce the impact to a minimum.” Sierra Club v. U.S. Dept. of Transp. 753 F.2d 120, 127 (D.C. Cir. 1985).


 Una de las áreas en las cuales lo anterior resulta particularmente perti-nente es cuando se impugna judicialmente la suficiencia de una D.I.A. o de partes específicas de ella, ya que tal impugnación puede requerir considerar materia técnica que está dentro del ámbito de peritaje de la agencia. Sobre este aspecto, algunos tribunales han destacado, por ejemplo, que se debe examinar que la D.I.A. impug-nada sea adecuada y completa, no perfecta. National Helium Corporation v. Morton, 486 F.2d 995 (10mo Cir.), cert. denegado, 416 U.S. 993 (1973). Así, una D.I.A. es deficiente si el contenido es excesivamente vago o si los datos son insuficientes, U.S. v. 27.09 Acres of Land, 760 F. Supp. 345, 348 (S.D. N.Y. 1991); si es inconsistente, Oregon Environmental Council v. Kunzman, 636 F. Supp. 632, 636 (D. Or. 1986); si es internamente contradictoria, Sierra Club v. United States Army Corps of Eng., 772 F.2d 1043, 1053 (2do Cir. 1985); si está incompleta, Montgomery v. Ellis, 364 F. Supp. 517, 522 (N.D. Ala. 1973); si las evaluaciones y declaraciones de impacto am-biental violan abiertamente la intención eongresional, Natural Res. Defense Council v. Herrington, 768 F.2d 1355, 1433 (D.C. Cir. 1985), o si es meramente argumenta-tiva, Students Chal. Reg. Agcy. Proc. (S.C.R.A.P.) v. United States, 371 F. Supp. 1291 (D. D.C. 1974), entre otras.


 Consideramos que son controversias de derecho revisables en todos sus aspectos las siguientes:
1. Si la JCA erró al no rechazar la D.I.A.-P debido a que no fue redactada o preparada por la agencia proponente, en este caso, la Junta de Planificación de Puerto Rico.
2. Si erró la JCA al no permitirle a los opositores contrainterrogar a los pro-ponentes del proyecto sobre la D.I.A. Caso Núm. AA-96-40, Apelación, págs. 3-4.
3. Si la D.I.A. cumple con el requisito de la política energética contenida en la Orden Ejecutiva del Gobernador de Puerto Rico de 28 de diciembre de 1993.
*9624. Si la posible'venta de vapor de agua no fue debidamente atendida en la D.I.A., ya que “[l]a AES y la agencia proponente no demostraron que existiera com-promiso para vender vapor de agua a alguna industria y así cumplir con los requi-sitos del estatuto Public Utility Regulatory Policy Act (PURPA)”. Nótese no se trata de un cuestionamiento sobre la suficiencia de la discusión en torno al vapor de agua como posible contaminante. Se trata de un cuestionamiento de si la omisión de tal consideración constituye un incumplimiento con un estatuto federal.


 El informe del Panel Examinador ante el cual fueron celebradas las vistas públicas consiste de un resumen de las principales preocupaciones esbozadas du-rante las vistas públicas, seguido por comentarios propios de los oficiales examina-dores en tomo a lo que ellos concibieron como deficiencias de la D.I.A. A continuación exponemos una relación de las principales deficiencias señaladas por el Panel.
1. Necesidad del proyecto:
Ajuicio del Panel, la discusión contenida en la D.I.A.-Preliminar en tomo a la necesidad del proyecto debió ser ampliada debido a que la declaración no cumplía con las Secs. 5.3.6(k) y 5.3.7 del Reglamento. Estas secciones requieren que las declara-ciones de impacto ambiental contenga una discusión en tomo a las necesidades de energía y alternativas o medidas de mitigación para reducir el consumo energético y que se presente, a manera de comparación, el impacto ambiental de la acción pro-puesta y sus alternativas.
2. Disposición de cenizas
El Panel Examinador concluyó que la D.I.A. debía identificar los lugares que recibirían las cenizas y discutir los posibles impactos ambientales de tal disposición de acuerdo con las Sees. 5.3.5 y 5.3.6 del Reglamento.
3. Procedencia de la piedra caliza
El informe del Panel señala que se debe discutir la procedencia de la piedra caliza y de cal necesarias en el proceso de desulfurización de gases. Señala que de ser adquiridas en Puerto Rico, esto tendría un impacto en el ambiente tales como defo-restación, erosión y sedimentación de cuerpos de agua.
4. Fuentes de agua
En cuanto a la calidad del agua, el informe del Panel Examinador destaca que resulta necesario examinar el impacto de usar el agua del Canal de Patillas, de pozos y del superfondo de Fibers (un plumacho de agua subterránea contaminada al oeste de Guayama) sobre las operaciones agrícolas y la recarga del acuífero. Añade el Panel Examinador que: “Es importante señalar que de acuerdo con los datos inclui-dos en el Apéndice H, ... de la DIA-P, el balance entre recarga y descarga del acuífero no presenta ganancia ni pérdida. Por tal razón, consideramos que el uso del agua de estas fuentes podría afectar adversamente el acuífero; más aún si se registrara una prolongada sequía como la que sucedió este año. Además, [la D.I.A.] deberá describir las estructuras a ser construidas en el canal para realizar la extracción propuesta.” Caso Núm. AA-96-40, Pieza I, Apéndice, pág. 79.
Además, el Panel requirió la realización de un estudio científico de los niveles de aguas subterráneas en el área del proyecto y sobre cómo éstos se podrían ver afec-tados por la acción propuesta.
5. Contaminación de aire y tóxicos:
Sobre este aspecto el Panel Examinador recomendó que se redujeran las emi-siones de los compuestos de ácido clorhídrico (HCL), ácido fluorhídrico (HF) y el amoniaco (NH3) mediante el uso de equipo de control. Además, recomendó que se indicara en la D.I.A. si las emisiones informadas en ella serían las emisiones sin utilizar equipo control.
Asimismo, el Panel señaló que debía demostrarse científicamente que los resul-tados de los modelos de simulación de dispersión realizados para determinar el im-pacto del proyecto en la calidad del aire son representativos del área específica. Específicamente destacaron que “deberán someter evidencia de la Agencia de Protec-ción Ambiental Federal... que los protocolos de modelaje ... fueron aprobados por esa agencia”. Caso Núm. AA-96-40, Pieza I, Apéndice, pág. 88.
*964Por otro lado, el Panel Examinador señaló como una de sus preocupaciones el hecho de que la discusión en la D.I.A. en torno a las emisiones de gases partió de la premisa de que el carbón de piedra tendría un por ciento de azufre máximo de 1%. El Panel Examinador recomendó que se discutiera en la D.I.A. las medidas usadas para garantizar que el carbón de azufre tendría el por ciento de azufre estimado, ya que el uso de carbón con un contenido mayor de azufre alteraría las concentraciones de bióxido que la planta emitirá a la atmósfera.
6. Suplemento de la D.I.A.
Finalmente, el Panel Examinador recomendó que se requiriera un suplemento a la D.I.A.


 Destaca la Declaración de Impacto Ambiental Final, Consulta de Ubicación Núm. 94-71-1099-JPU, Junta de Planificación de Puerto Rico, Vol. I, Sec. 2.1.3.1, pág. 113 (en adelante D.I.A.-Final), además, que “[e]n la mayoría de los escenarios, se pronostica la necesidad de un mínimo de 1,000 Mv de capacidad generatriz adi-cional .... La capacidad adicional considera el proyecto propuesto por AES-PR ... y otros dos (2) proyectos de energía eléctrica ... para lograr el objetivo de confiabilidad anualmente”. Id.